Per Curiam. Appellants commenced an action by attach meat against appellee, the grounds stated in the affidavit being that appellee had within two years preceding the filing of the affidavit fraudulently conveyed or assigned his effects or a part thereof so as to hinder and delay his creditors, etc. Appellee traversed the allegations of fraud. On the trial, after the plaintiffs had rested, the court instructed the jury that, under the evidence, their verdict as to the attachment issue should be for the defendant. Plaintiffs appeal, and assign the giving of said instruction for error. We have examined and considered the evidence introduced by appellants in support of the allegations of fraud contained in the affidavit, and while there were some acts of appellee that may have furnished ground for suspicion, we are of opinion that there was no evidence which would justify a verdict against appellee on the fraud issue. It can not be said, perhaps, that there was not some slight evidence, but we are of opinion that a verdict based on it could not be sustained, but would have to he set aside by the court. Such being the case, the court properly instructed the jury to find for the defendant on said fraud issue, and the judgment must be affirmed. Judgment affirmed.